Citation Nr: 1111995	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-38 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus and dizziness or lightheadedness with headaches, claimed as secondary to an already service-connected obsessive compulsive disorder with dysthymic disorder.

2.  Entitlement to an initial rating higher than 50 percent for the obsessive compulsive disorder with dysthymic disorder (psychiatric disorder), prior to August 20, 2007, and a rating higher than 70 percent since, including the ancillary issue of whether an earlier effective date is warranted for this higher 70 percent rating.




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to May 1975.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Pittsburgh, Pennsylvania, and Nashville, Tennessee.

The RO in Pittsburgh originally denied service connection for a psychiatric disorder in a March 2004 rating decision, and the Veteran initiated an appeal by filing a timely notice of disagreement (NOD).  That RO later issued another decision, however, in October 2005, granting this claim and assigning an initial 30 percent rating retroactively effective from October 22, 2003, the date of receipt of this claim.  The Veteran responded in a February 2006 NOD by appealing for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" his rating, meaning assign different ratings at different times since the effective date of his award when his disability may have been more severe than at others).  See also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

In that February 2006 statement (NOD) requesting a higher initial rating for his psychiatric disorder, the Veteran also filed a claim for service connection for tinnitus and dizziness/lightheadedness with headaches.

Later that year, in October 2006, the RO in Pittsburgh increased the initial rating for his psychiatric disorder from 30 to 50 percent with the same retroactive effective date of October 22, 2003.  He continued to appeal for an even higher rating for this disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In September 2007, the RO in Pittsburgh denied the claim for service connection for tinnitus and dizziness/lightheadedness with headaches.  In a statement received in October 2007, so the following month, in response, the Veteran requested "reconsideration for tinnitus."  He submitted another letter that same month again referring to his disagreement with the denial of service connection for tinnitus.  The RO sent him a Veterans Claims Assistance Act (VCAA) letter in February 2008, but erroneously indicating he was instead trying to reopen this claim for service connection for tinnitus secondary to his psychiatric disorder, so needed to submit new and material evidence.  He already had initiated a timely appeal of this claim, however, by submitting the October 2007 statements that were tantamount to an NOD concerning the denial of this claim.  38 C.F.R. §§ 20.201, 20.302.  See also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  So there is no final and binding decision concerning this claim, in turn, requiring the submission of new and material evidence to reopen this claim before considering it on its underlying merits.  See Gonzalez- Morales v. Principi, 16 Vet. App. 556 (2003) and Rowell v. Principi, 4 Vet. App. 9 (1993).  This is particularly true since the Veteran submitted yet another NOD concerning this claim in September 2008.  The RO confirmed the prior denial of this claim in a November 2008 decision.

The RO in Nashville issued a decision in July 2009 again increasing the rating for the psychiatric disorder - this time from 50 to 70 percent, but only retroactively effective from August 20, 2007 (rather than all the way back to the date of receipt of this claim on October 22, 2003).  And, just as when his rating previously was increased, the Veteran has continued to appeal for an even higher rating.  See again AB, supra.  A statement of the case (SOC) issued in August 2009 denied a rating higher than 70 percent for the psychiatric disorder and addressed the claim for secondary service connection for tinnitus and dizziness or lightheadedness with headaches.


In a substantive appeal (on VA Form 9) received in October 2009, so just some 2 months later, the Veteran disagreed with the effective date assigned for the higher 70 percent rating for his psychiatric disorder, arguing the effective date instead should be in February 2006.  He also continued to request service connection for his tinnitus as a condition secondary to this psychiatric disorder, so completed the steps necessary to perfect his appeal of this claim.  38 C.F.R. § 20.200 (2010).

The RO in Nashville has since, in February 2010, granted a total disability rating based on individual unemployability (TDIU) as of April 27, 2008.

That RO also sent the Veteran an SOC in June 2010 denying an earlier effective date for the higher 70 percent rating for his psychiatric disorder.

Also in June 2010, the RO sent him a supplemental SOC (SSOC) regarding his claim for service connection for tinnitus secondary to his psychiatric disorder.

In September 2010 letter, the RO informed the Veteran that it mistakenly had referenced the issue of service connection for tinnitus and dizziness/lightheadedness with headaches in a December 2008 duty-to-assist letter, as well as in the August 2009 SOC and June 2010 SSOC.  But the RO then went on to explain that it was nonetheless certifying the appeal to the Board as for tinnitus associated with the psychiatric disorder and transferring his VA records to the Board.  The contemporaneously dated September 2010 Certification of Appeal (VA Form 8) and Appeal Certification Worksheet lists this claim for tinnitus as the only claim certified to the Board - so not also the claims for higher ratings for the psychiatric disorder (higher than 50 percent prior to August 20, 2007, and higher than 70 percent since) or for an earlier effective date for this 70 percent rating.  Since, however, the Veteran has continued to contest this other claim, the Board is remanding this other claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further consideration, whereas the Board is going ahead and deciding, indeed granting, the claim for secondary service connection for tinnitus.


There is one other preliminary point also worth mentioning.  The Veteran was originally represented by the Polish Legion of American Veterans USA.  However, he revoked this representation in September 2009 and is proceeding instead pro se.


FINDING OF FACT

The medical and other evidence in the file is about evenly balanced for and against the claim concerning whether the Veteran's tinnitus is associated with his 
service-connected psychiatric disorder.


CONCLUSION OF LAW

So resolving all reasonable doubt in his favor, it is just as likely as not the Veteran's tinnitus is secondary to (i.e., caused or aggravated by) his service-connected psychiatric disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Here, though, the Board is granting the claim - in full, so need not determine whether there has been compliance with these notice and duty to assist provisions of the VCAA because this is ultimately inconsequential.  That is to say, even were the 

Board to assume for the sake of argument there has not been this compliance, the claim is being granted, regardless, so this would amount to, at most, nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2010).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating a VCAA notice error must be outcome determinative of the claim to be unduly prejudicial).

II.  Service Connection for Tinnitus

There are various ways of establishing entitlement to service connection for a claimed condition.  A Veteran claimant may show the condition in question was directly incurred in service (or, if pre-existing service, was aggravated during or by his service), and, if a chronic condition per se, also may show the condition was presumptively incurred in service if manifested to a compensable degree (generally of at least 10-percent disabling) within one year of his discharge from service, absent affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

The Board usually is required to consider all potential bases of entitlement.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Here, though, the Veteran is specifically maintaining that his tinnitus is attributable to his already service-connected psychiatric disorder, in particular, to the medication prescribed for treatment of it.  So his claim for tinnitus is entirely predicated on the notion that it is secondary to this service-connected disability (so not directly or presumptively incurred in service).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected condition.  38 C.F.R. § 3.310(a) and (b).  But in this latter instance the Veteran is only compensated for the degree of disability over and above that existing prior to the aggravation.  Id., at subpart (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).


Supporting medical evidence, not just lay opinion, generally is required to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

VA treatment records show the Veteran first complained of tinnitus in August 2007, but he clarified in his October 2009 substantive appeal (on VA Form 9) that it actually had begun after a February 2006 panic attack, so the year prior to when he first actually complained about it.  He was referred for an audiologic consultation, which he had in October 2007.  No audiologic abnormalities were noted on evaluation.  However, the examiner, an otolaryngology resident, indicated there is a known association between anxiety/depression and tinnitus.  He added that optimal management of anxiety disorder will likely improve tinnitus.

In February 2008, the Veteran submitted an article acquired from the Internet (dated in December 2001 from an Ear, Nose, and Throat (ENT) Journal) pertaining to panic disorder in otolaryngologic practice.  Among other findings, this article noted that tinnitus is among the common manifestations of untreated panic disorder.  It further noted that serotonin selective reuptake inhibitors (SSRI) are prescribed in the long-term treatment for panic disorders, in particular Sertraline, and that these type of drugs, SSRIs, often worsen tinnitus.

The Veteran had a VA compensation examination in October 2008 for further medical comment concerning this determinative issue of whether his tinnitus is related to his psychiatric disorder.  The VA examiner took note of the Veteran's medical history, including the comments of the VA otolaryngology resident.  In reporting his conclusions, the VA examiner, an audiologist, pointed out that the leading researchers in tinnitus had determined that it is not caused by anxiety or depression.  However, he acknowledged that anxiety can cause an enhanced perception of tinnitus due to the increased activation of the limbic system associated with anxiety and depression.  This increased activation, he went on to note, can cause abnormal increase in the perception of tinnitus.  Ultimately, though, he concluded that it was less likely than not that tinnitus is caused by the Veteran's service-connected psychiatric disorder.  

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report these observable manifestations.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (medical evidence is not always or categorically required to establish the required diagnosis and linkage to service).  See also Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection"); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

With regards to medical treatise evidence, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).

And, here, the findings noted in the Internet article the Veteran submitted in support of his claim are affirmed by the expert medical opinion of the otolaryngology resident (ENT specialist).  Indeed, even the VA compensation examiner, who also has subject matter expertise as an audiologist, though ultimately concluding unfavorably, nonetheless readily conceded that there are instances when a psychiatric disorder can cause an enhanced perception of tinnitus due to the increased activation of the limbic system associated with anxiety and depression.

All of these opinions come from experts with the required knowledge in this subject matter area, so none is inherently more probative than another.  See Black v. Brown, 10 Vet. App. 279 (1997) (indicating an opinion may be reduced in probative value, even where the statement comes from someone with medical training, if the medical issue requires special knowledge).  So the medical treatise evidence the Veteran submitted, when considered along with the supporting expert opinion of the otolaryngology resident and the concessions made by the VA evaluating audiologist, are sufficient to make the proposition as likely as not that the Veteran's tinnitus is attributable to his service-connected psychiatric disorder.  See Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  And in this circumstance he is given the benefit of the doubt and his claim granted.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "obvious" or "definite" etiology).


ORDER

Service connection for tinnitus is granted as secondary to the already 
service-connected psychiatric disorder.


REMAND

The Veteran had a VA compensation examination for his psychiatric disorder in November 2009, also apparently to address his additional derivative claim for a TDIU.  The RO subsequently granted his TDIU claim in February 2010, in part, based on the results of that evaluation, and later sent him an SOC in June 2010 regarding his claim for an earlier effective date for the higher 70 percent rating for his psychiatric disorder.  Apparently because he did not respond to that SOC by also filing a timely substantive appeal (VA Form 9 or equivalent statement), 

the RO did not certify this additional earlier effective date claim as on appeal to the Board.  See 38 C.F.R. § 20.200 (indicating an appeal to the Board consist of a timely filed NOD in writing and, after receipt of an SOC, a timely filed substantive appeal (VA Form 9 or equivalent statement)).  But he already had perfected an appeal of his claim for a higher rating for his psychiatric disorder, that is, for an initial rating higher than 50 percent prior to August 20, 2007, and a rating higher than 70 percent since.  And by perfecting an appeal of this increased-rating claim, this necessarily also includes considering the ancillary issue of whether an earlier effective date is warranted for this higher 70 percent rating (he want this 70 percent rating to date back to February 2006) since his appeal already concerns whether he deserved a rating higher than 50 percent (i.e., a 70 percent or greater rating) before August 20, 2007.

The October 2006 SOC addressed the increase in the initial rating for the Veteran's psychiatric disorder from 30 to 50 percent, also discussed why he was not entitled to an even higher 70 percent rating.  But, as mentioned, he since has received this higher 70 percent rating - albeit only as of August 20, 2007, so not back to his February 2006 requested date.  The since issued June 2010 SOC only addressed his claim in the context of whether he was entitled to an earlier effective date for this higher 70 percent rating, so essentially only contained the statutes and regulations governing the assignment of effective dates, not also those pertaining to the determination of the appropriate rating for his psychiatric disorder.  He therefore is entitled to an SSOC concerning this inextricably intertwined increased-rating claim.  38 C.F.R. §§ 19.31, 19.37.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating issues are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another.  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  See also Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require the claims be adjudicated together.).


Consider, as well, that the granting of the TDIU claim (here, effectively since April 27, 2008) does not necessarily render moot the Veteran's attempt to obtain a higher 100 percent schedular rating for his psychiatric disorder, even for the time when this TDIU has been in effect.  On June 7, 1999, VA's General Counsel issued VA O.G.C. Prec. Op. No. 6-99 addressing questions related to the converse scenario of whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service- connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

But in view of the Court's decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the OGC precedent opinion, the General Counsel recently took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.

Accordingly, this claim for higher schedular ratings for the psychiatric disorder, including an earlier effective date for the 70 percent rating, is REMANDED for the following additional consideration:

Determine whether the Veteran was entitled to an initial rating higher than 50 percent for his obsessive compulsive disorder with dysthymic disorder (psychiatric disorder), prior to August 20, 2007, and whether he has been entitled to a rating higher than 70 percent since, including readjudicating the ancillary, inextricably intertwined, issue of whether an earlier effective date is warranted for this higher 70 percent rating.  If this additional claim is not granted to his satisfaction, send him another SSOC and give him an opportunity to submit additional evidence and/or argument in response before recertifying the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


